 DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnited Parcel Service and Charles E. Lewis. Case7-CA-1658930 April 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 9 June 1980 Administrative Law Judge JohnM. Dyer issued the attached Order GrantingMotion to Dismiss Complaint and Charge in thisproceeding. The judge found that the Board shoulddefer to the decision of the Joint Area CommitteeState Panel upholding the Respondent's dischargeof the Charging Party. The General Counsel filed arequest for review and the Respondent filed a re-sponse.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the request for review and re-sponse and has decided to affirm the judge's rul-ings, findings, conclusions, and order dismissing thecomplaint.The complaint alleges that the Respondent vio-lated Section 8(a)(1) of the National Labor Rela-tions Act by terminating Charles E. Lewis, theCharging Party, because he had filed grievancesunder the collective-bargaining agreement betweenthe Respondent and Local 34, International Broth-erhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America. Following a hearing, thejudge found that Lewis' claim that he was termi-nated because of his grievance filing had been liti-gated before an arbitration panel, the Joint AreaCommittee State Panel, pursuant to the grievanceprovisions of the collective-bargaining agreement.The judge further found that the State Panel haddetermined that Lewis' claim was insubstantial andhis grievance without merit. Concluding that theState Panel's decision was not repugnant to the Actand that deferral was therefore appropriate underthe standards for deferral set forth in Spielberg Mfg.Co., 112 NLRB 1080 (1955), the judge ordered thecomplaint dismissed.We affirm. Although the Board recently modi-fied the standards for deferral in Olin Corp., 268NLRB 573 (1984) (Member Zimmerman dissentingin part), nothing in that decision would alter theresult reached by the judge here under the preex-isting standards for deferral. As we find that thejudge correctly determined that the unfair laborpractice alleged here was litigated and decided inthe arbitration proceeding and that the decision of270 NLRB No. 50the State Panel was not repugnant to the Act, weaffirm his dismissal of the complaint. lORDERThe order of the administrative law judge dis-missing the complaint is affirmed.' The General Counsel, in his request for review, urged that the judgehad erred in giving weight to the testimony of the union co-chairman ofthe State Panel that the panel discussed Lewis' claim that he was beingharassed and his job put in jeopardy because of his grievance filing andfound there was no substantiating evidence for the claim. Since the five-line decision of the State Panel makes no mention of the claimed unfairlabor practice, the General Counsel urged that deferral was inappropriateand that the panel co-chairman's testimony that the unfair labor practiceclaim was actually considered and rejected on the merits should not begiven weight. Alternatively, the General Counsel contended that, even ifthe co-chairman's testimony was properly considered, it was not suffi-ciently clear to warrant deferral because the co-chairman's prehearing af-fidavit made no mention of the unfair labor practice issue and his expla-nation that he had refreshed his recollection by listening to a tape of thearbitration hearing and reviewing his notes was allegedly unpersuasive.We find that the failure of the State Panel's decision to mention theunfair labor practice claim was not conclusive and that the administrativelaw judge did not err in crediting and giving weight to the panel co-chairman's testimony. See Standard Dry Wall Products, 91 NLRB 544(1950), enfd. 188 F.2d 362 (3d Cir. 1951).In the absence of any other challenge to the judge's findings, we adopthis remaining findings pro forms.ORDER GRANTING MOTION TO DISMISSCOMPLAINT AND CHARGERespondent moved for dismissal of the complaint andcharge in this matter on the basis that the ChargingParty, Charles E. Lewis, had processed a grievance andreceived a negative decision from State Panel of the UPSJoint Area Committee, which acted under the standardsenunciated in Spielberg Mfg. Co., 112 NLRB 1080 (1955).The General Counsel opposed the motion at the trialon the basis that:1. Under Suburban Motor Freight, 247 NLRB 146(1980), the written decision of the arbitrator or panelmust reflect that the statutory question was considered.2. The testimony of the UPS Joint Area Committeeco-chairman, Robert Coy of Detroit Teamsters Local243, was contradictory and not sufficient to show thatthe panel considered the evidence concerning the statu-tory question in reaching its decision.3. The panel was not a neutral, unbiased body andonly a majority of the six members was needed for a de-cision.Respondent and the General Counsel filed briefsduring a "sine die" recess.The General Counsel elaborated on these three pointsagain urging that the language of the decision or awarddetermines whether the decision merits deferral and thatwithout specific reference to the statutory question therecan be no deferral. He stated that, if the decision makesno such reference, it is repugnant to the Act and testimo-ny concerning panel deliberations must be disregarded.The panel makeup he attacked on the basis that UPSrepresentatives acted in a partisan manner rather than im-partially.290 UNITED PARCEL SERVICEThere is no disagreement on the essential fact thatLewis had filed seven grievances, including the final one,since May 24, 1978, against UPS in the Battle Creek,Michigan area where he worked.There was also agreement that he had been terminatedtwice previously for not following orders and had beenreinstated by UPS Joint Area Committee panel decisionswith a suspension and warnings.In January 1979, Lewis filed a grievance that his routewas too long (more than 10 hours' work) and, in at-tempting to settle it, a supervisor rode with him for 5consecutive days observing the work and his workhabits. At a meeting of the company and union repre-sentatives, the Company said the route was not too longbut Lewis' work habits were not efficient, and it wasagreed that the supervisor would ride with him that dayto instruct him on efficient work methods. During thefirst part of the trip, Lewis claimed he was ill and thesupervisor started to return to company headquarters.On the way Lewis asked to be taken to a doctor. Thesupervisor stopped the truck saying he would call for anambulance. Lewis left the truck and walked approxi-mately a half mile to UPS headquarters ignoring a re-quest to get back in the truck. Lewis then got into hiscar and went to the company doctor, who advised himto see his own physician. Lewis returned to UPS head-quarters, changed his clothes, and left without punchingout. Respondent claims Lewis was told that, if he left thepremises on this latter occasion, he was voluntarily quit-ting. Lewis said he did not recall such a statement.Lewis was terminated and filed a grievance, whichwas not resolved at the local level and was sent to theUPS Joint Area Committee State Panel. The panel con-sisted of three union representatives and three UPS rep-resentatives, none from the Battle Creek area. During thehearing Lewis and his union representative, Erreger,spoke of Lewis' feeling that he was being harassed bythe Company for filing grievances. Co-Chairman Coy,and apparently other panel members, questioned Lewisabout his statement and asked for particulars. At the con-clusion of the hearing, Lewis said that he had been fullyand fairly represented and had presented all of his evi-dence.Coy said that in panel executive session the union rep-resentatives argued with UPS representatives concerningthe harassment claim but finally agreed there was noth-ing to substantiate Lewis' feelings and they then dis-cussed the other aspects of the case and decided to denythe grievance. The full text of the decision as composedby Coy with some assistance from other panel membersis:Based on the facts and evidence presented, thegrievant was in fact offered medical attention, in-cluding an ambulance, which he refused. By hisown testimony, he left the package car on his voli-tion. Therefore, the claim of the Union is deniedand the voluntary quit shall stand.Under the Speilberg standards, the decision of thepanel was binding and final and the parties so understoodand agreed. As to the fairness and regularity of the pro-ceedings, the General Counsel's brief states that thepanel seems to be inherently biased, basing this on Coy'stestimony that the UPS representatives acted as advo-cates. The General Counsel could have added Coy's tes-timony that the union representatives argued on Lewis'behalf since they did not want to see him discharged.The fact that triers of fact do take positions and mayargue them does not indict the panel as biased. In anyevent, the Board in United Parcel Service, 232 NLRB1114 (1977), considered the makeup of the Atlantic AreaParcel Grievance Committee, which had UPS and 21Teamsters locals as participants. In this case, UPS and 51Teamsters locals are bound under the Central Confer-ence of Teamsters UPS Area Agreement. The makeup ofthe UPS Joint Area Committee to consider grievancesby panels seems to be the same. There appears to be noessential differences and, noting the manner in which thegrievance session was held and Lewis' agreement on thefairness, I find that the proceedings were fair and regu-lar.The General Counsel argues that the award is repug-nant to Board standards because it does not state explicit-ly that the panel decided the statutory issue. The argu-ment is based mainly on the following quotation fromSuburban Motor Freight (247 NLRB at 147):In accord with the rule formerly stated in Airco In-dustrial Gases, we will give no deference to an arbi-tration award which bears no indication that the ar-bitrator ruled on the statutory issue of discrimina-tion in determining the propriety of an employer'sdisciplinary actions.In Airco Industrial Gases, 195 NLRB 676 (1972), theBoard noted that the arbitrator wrote an elaborate opin-ion which contained no reference to the unfair laborpractice issue. The Board also noted that the introduc-tion of a single grievance was not representative of thedischargee's 200 grievances filed in 2 years and that thesubject was touched only tangentially in the proceeding.Yourga Trucking, 197 NLRB 928 (1972), establishesthat the burden of proof to show Spielberg standards ison the party asserting that the Board should defer to thearbitration award. The Board noted that such partywould have ready access to "documentary proof, or tothe testimony of competent witnesses, to establish thescope of the issue submitted to the arbitrator."In General Warehouse Corp., 247 NLRB 1073 (1980),the Board, in a short form opinion, affirmed Administra-tive Law Judge Bernard Ness' decision in not deferringto an arbitrator's award on the basis that there was noevidence the arbitrator considered the evidence concern-ing protected activities which had been presented to him,and that he made no mention of it in his decision.In the present case, the decision is a terse five-linestatement denying the grievance. Coy, who was theunion co-chairman of the panel, confirmed the testimonyof Lewis and Erreger that the issue of harassment wasraised in the hearing by them and that panel membersquestioned Lewis concerning his harassment allegation.Coy further testified that, after the panel went into exec-utive session to consider the grievance, they discussed291 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhether Lewis had been harassed or his job put in jeop-ardy due to his filing of grievances. He testified that fol-lowing some discussion there was agreement that therewas no substantiating evidence of harassment, but onlyLewis' statement that he felt harassed. Having disposedof that issue, the panel then considered the rest of thecase, and it was agreed that Lewis had voluntarily quitand a statement of the award was drawn up.The General Counsel urges that Coy's testimony con-cerning the panel deliberations should not be credited be-cause his affidavit appeared to vary from his testimony.Coy explained that he had not reviewed the tape record-ing of the proceedings at the time he gave his affidavitbut that he had reviewed his notes, the affidavit, and thetape before he testified in this proceeding and that histestimony was correct regarding the panel's consider-ation of the harassment issue. The General Counsel's ar-gument is not persuasive, and I find no reason to dis-count Coy's testimony as to what took place during thepanel deliberations.Noting that the panel decisions appear to be extremelyshort conclusionary statements, and recalling the Board'sstatement in Yourga, it would seem proper to considerCoy's testimony of the panel deliberations. Accordingly,I find that the panel had presented to it, and that it didconsider, all of Lewis' and Erreger's evidence relating toLewis' claim of harassment for filing grievances andfound it insubstantial and decided on the remaining evi-dence that the grievance lacked merit. So finding, I holdthat the UPS Joint Area Committee State Panel award isnot repugnant to the Act and the Board should defer tothat decision and that the complaint and charge in thiscase should be dismissed.So Ordered. IThe parties re referred to Sec. 102.27 of the Board's Rules and Reg-ulations, which provides that a party must seek review of an order dis-missing cue on a motion within 10 days of the date of the order ofdismissal and provide copies to the other parties.292